DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/28/2022.
Claims 1, and 3-18 are examined herein.
 Pursuant to the applicant’s amendment to the Specification and the Drawings, the objections to the Specification and the Drawings are withdrawn.
 
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but they are not persuasive.
The current invention [0002] relates to the field of computer programs and systems, and more specifically to a method, system and program for selecting a viewpoint of a set of objects.
Ghosh [0004] relates generally to three-dimensional (3D) graphics applications, and in particular, to a method, apparatus, and article of manufacture for providing access to multiple views using a single orientation/controller widget.
	The applicant argues the Ghosh does not teach the limitations the independent claims 1 and 11.
	The examiner respectively disagrees. Ghosh does disclose a non-visible face is selected, upon user action, in the GUI, at a given distance of the respective outline portion that forms a boundary of the planar surface that is the non-visible face to be selected (For example FIG. 6 illustrates selection feedback in accordance with one or more embodiments of the Ghosh’s invention. As illustrated in Fig. 6, the cursor is hovering on the edge/outline, face and corner of the cube. By selecting the edge/outline of the cube (see the first cube of Fig. 6)  the use will be able to reorient the cube and see the hidden face, that is, the front left view of the cube). 
the selection of the non-visible face including: 
in response to user input, moving a cursor controlled by a haptic device of the computer system toward the outline portion (see the cursor hovering on the edge/outline of the first cube of Fig. 6), by the computer system, detecting that the distance between the cursor and the outline portion belongs to a predefined range of values (Ghosh describes [0072] that whenever the user/cursor appears within a defined distance (i.e., a threshold or defined proximity distance), and when the user/cursor moves away from the cube. Ghosh further describes the proximity of the cursor to the cube [0073]),  by the computer system, enabling the user to select the non-visible face upon the detection that the distance between the cursor and the outline portion belongs to a predefined range of values, and in response to user input, selecting the non-visible face by a clicking on  the outline portion ([0133] In one or more embodiments, one of the faces, edges, or corners of the 3D representation is selected. In response, the Ghosh automatically (and without further user input) snaps and reorients the representation to the selected face, edge, or corner. In this regard, the new current viewpoint of the representation becomes the selected face, edge or corner).
 and displaying, automatically by the processor on the GUI, a view of the set of objects according to the pre-configured viewpoint associated with the selected face ([0038]Two major design variations of the cube compass may be utilized and tested in accordance with embodiments of Ghosh’s invention: (1) the click view, where a user clicks on the sides and corners of the cube to switch to those viewpoints; and (2) the drag cube, where the user drags a cube in an arc ball fashion to the desired viewpoint, and hybrid snapping and snap and go technique are used to read exact viewpoints. [0067] So, to visually indicate which pieces of the cube are selectable, when the mouse pointer is above the cube, the part that would be selected if clicked is highlighted. Also see [0133]).
Furthermore, the Ghosh discloses several embodiments some of the embodiments appropriately read on the current claimed invention. In this regard, the embodiment reading on the current claimed  invention reads, the CubeCompass.TM. that allows the user to select a 3/4 view, six main views (i.e., front, top, right side, left side, back and bottom), the edges of such views/faces, and the corners of the cube for a total of twenty-six (26) different views. The cube can be easily manipulated to display the desired view as described in Ghosh. Further, the cube can be used to snap to any of the particular views. 
Moreover, the examiner respectfully submits that the Ghosh clearly disclose the selection of a non-visible face as recited in Claim 1. That is, one of Ghosh’s design variations include the click view, where a user clicks on the sides and corners of the cube to switch to those viewpoints, see [0038].
The rejection is maintained, and it is FINAL. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ghosh et al (2008/0238916 A1).
Ghosh is directed to a method, apparatus, and article of manufacture provide the ability to control a three-dimensional scene view. 
As per Claim 1,  Ghosh et al (2008/0238916 A1) discloses a computer-implemented method (e.g., flowchart of Fig. 18)  for selecting a viewpoint of a set of objects in a bounding box (e.g., see cubes in Figs. 4-10, and 12-13),   by user interaction with a graphical user interface (GUI) of a computer system (Fig. 3) , a processor being coupled to a display comprising the GUI (Fig. 3), the bounding box comprising at least one cuboid rectangle or cube wherein the set of objects is enclosed (e.g., see cubes in Figs. 4-10, and 12-13), comprising:
 identifying faces of the at least one cuboid rectangle or cube, each face of the at least one cuboid rectangle or cube being a planar surface of the at least one cuboid rectangle or cube, (e.g., see cubes in Figs. 4-10, and 12-13), by: 
determining an outline of the at least one cuboid rectangle or cube, identifying one or more visible faces inside the outline, and identifying one or more non-visible faces each associated with at least one a respective portion of the outline that forms a boundary of the planar surface that forms the face to which the respective portion is associated, each non-visible face forming a planar surface of the cuboid rectangle or cube that is completely non-visible to the user and for which the user can only see its respective associated portion and nothing else as long as the non-visible face is not selected (e.g., as illustrated in Figs. 4-10, and 12-13, a  user clearly identifies which faces of a cube are visible and non-visible );   
associating with each identified visible face and non-visible face a pre-configured viewpoint on the set of objects (for example as illustrated in Fig. 12, a house (object)  is shown inside a cube, each face of the cube showing a corresponding face of the house (i.e., top, side and front faces of the house)   
 selecting one of the visible or non-visible faces associated with one pre-configured viewpoint  (see at least fig. 4, wherein the Fig. indicates where within the cube a user to interact/click in order to view the desired face) where: 
a visible face is selected, upon user action, in the GUI, on the planar surface that is the visible face to be selected  (see  for example in Fig. 6,  the center cube is showing a cursor to select a visible face of the cube. In another example [0044] FIG. 5 illustrates the effect of clicking the "Front" button on a cube in accordance with one or more embodiments)  and a non-visible face is selected, upon user action, in the GUI, at a given distance of the respective outline portion that forms a boundary of the planar surface that is the non-visible face to be selected (similarly ,  as shown in Fig. 6,  the left and right  cubes  are showing a cursor to select a non-visible faces of the cube,  also see Pars. 0038, 0078, and 0079)  the selection of the non-visible face  including: 
in response to user input, moving a cursor controlled by a haptic device of the computer system toward the outline portion, by the computer system, detecting that the distance between the cursor and the outline portion belongs to a predefined range of values, by the computer system, enabling the user to select the non-visible face upon the detection that the distance between the cursor and the outline portion belongs to a predefined range of values, and in response to user input, selecting the non-visible face by a clicking on the outline portion; and displaying, automatically by the processor on the GUI, a view of the set of objects according to the pre-configured viewpoint associated with the selected face ([0038] in accordance with embodiments of  Ghosh: (1) the click view, where a user clicks on the sides and corners of the cube to switch to those viewpoints; and (2) the drag cube, where the user drags a cube in an arc ball fashion to the desired viewpoint, and hybrid snapping and snap and go technique are used to read exact viewpoints. The effect of different types of viewpoint labeling schemes may also be utilized. Examples of different viewpoint labeling include text, 2D graphics and a 3D model. Experimental results indicate that subjects preferred and performed better with the drag cube design by a factor of two (2) times.  [0133] At step 1804, Fig. 18,  a  representation can be manipulated in a variety of different manners. In one or more embodiments, one of the faces, edges, or corners of the 3D representation is selected. In response, Ghosh automatically (and without further user input) snaps and reorients the representation to the selected face, edge, or corner. In this regard, the new current viewpoint of the representation becomes the selected face, edge or corner. Ghosh, as recited in claim 24, the manipulating the 3D representation, displaying the new current viewpoint, and reorienting the scene comprises: selecting one of the faces, edges, or corners of the 3D representation; the new current viewpoint comprises the selected face, edge, or corner of the 3D representation; automatically snapping and reorienting the new current viewpoint of the 3D representation to the selected face, edge, or corner; and automatically reorienting the scene to the corresponding new current viewpoint of the 3D representation. The cube can be easily manipulated to display the desired view as described in Ghosh. Further, the cube can be used to snap to any of the particular views.
As per claim 3,  Ghosh further disclose that  the computer-implemented method of claim 1, wherein the selecting one of the non-visible faces further comprises: detecting a user action at a given distance of a portion of the outline ([0073] In further embodiments of the invention, features of the cube may be enabled/disabled/displayed/not displayed based on the proximity of the cursor to the cube); and
 selecting the non-visible face associated with the portion of the outline near which the user action has been detected ([0133] At step 1804, Fig. 18,  the representation can be manipulated in a variety of different manners. In one or more embodiments, one of the faces, edges, or corners of the 3D representation is selected. In response, the invention automatically (and without further user input) snaps and reorients the representation to the selected face, edge, or corner).

As per claim 4, Ghosh further disclose that the computer-implemented method of claim 1, wherein the bounding box is one among a rectangular cuboid, a cube (see for example, Figs. 4-10, and 12-13,  the 3D representation comprises a cube).

As per claim 5, Ghosh further disclose that the computer-implemented method of claim 1, further comprising, before identifying faces of the at least one cuboid rectangle or cube: providing a set of objects forming an assembly, the objects of the set being three- dimensional modeled objects and the assembly being a three-dimensional modeled assembly ([0066] FIG. 5 shows the view of the model (three- dimensional modeled object) of a car [0087] a proxy model of a 3D house within the cube as illustrated in FIG. 12. Also see [0097 and [0108]);
 computing a simplified view of the three-dimensional modeled assembly, the computed simplified view being a view of one three-dimensional objects representing the assembly with a reduced scale and forming one single mesh; and displaying the simplified view, the at least one cuboid rectangle or cube being represented on the simplified view and enclosing the representation of the three-dimensional modeled of the simplified view (see Fig. 12, as illustrated in Fig. 12, a cube being represented on the simplified view and enclosing the representation of the three-dimensional modeled  (e.g. house) of the simplified view).

As per claim 6, Ghosh further disclose that the computer-implemented method of claim 5, wherein computing the simplified view of the three-dimensional modeled assembly comprises: associating a transformation matrix with the assembly of three-dimensional modeled objects, the transformation matrix representing a set of information of the three-dimensional modeled objects of the assembly; and computing the simplified view from the transformation matrix and the assembly, the computed simplified view being the view of one three-dimensional object representing the assembly with a reduced scale and forming one single mesh ([0108] at least as illustrated in Fig.12, a three-dimensional modeled assembly of a miniaturized or scaled-down representation of the entire 3D scene of a house is shown. Also see [0066 and 0097).

As per claim 7, Ghosh further disclose that the computer-implemented method of claim 6, wherein the set of information represented by the transformation matrix comprises at least: an orientation (x,y,z) of the objects in a three-dimensional scene, said orientation using the global orientation of the three-dimensional scene; a scale factor; and the position of the three-dimensional modeled objects in the three-dimensional scene ([0108] The 3D-Model condition embeds an actual 3D model of a miniature house within the cube (see FIG. 12) which acts as a proxy for the 3D scene.  As illustrated in Fig.12,  the orientations of miniaturized or scaled-down representation  of the entire 3D scene of a house is shown).     

As per claim 8, Ghosh further disclose that the computer-implemented method according to claim 5, wherein the simplified view is displayed in a three-dimensional scene which is different from the three- dimensional scene wherein the view of the set of objects is displayed. ([0108] The 2D Graphics of a familiar object (e.g. a house) can be used to indicate orientation. The house is used in numerous 3D applications (see FIG. 11) to achieve standard views. The simplified house design consists of unique elements such as a door and chimney to make all faces look unique from each other. For the two cube conditions, two additional labeling schemes may be used. The 3D-Model condition embeds an actual 3D model of a miniature house within the cube (see FIG. 12) which acts as a proxy for the 3D scene. Finally, the experiment may include a No Labels on the cube option to emphasize relative navigation).

As per claim 9, Ghosh further disclose that the computer-implemented method of claim 8, wherein the selecting one of the faces associated with the one pre-configured viewpoint is carried out on the simplified view on which the at least one cuboid rectangle or cube is represented ([0108] Ghosh further discloses that the simplified house design consists of unique elements such as a door and chimney to make all faces look unique from each other. For the two cube conditions, two additional labeling schemes may be used. The 3D-Model condition embeds an actual 3D model of a miniature house within the cube (see FIG. 12) which acts as a proxy for the 3D scene).

As per claim 10, Ghosh further disclose that a non-transitory computer readable storage medium having recorded thereon a computer program that when executed by a computer causes the computer to execute the method of claim 1 ([0062] and claim 21,  Ghosh further discloses an article of manufacture comprising a program storage medium readable by a computer and embodying one or more instructions executable by the computer to perform a method for controlling a three-dimensional scene view).   

As per claims 11-18, Ghosh further disclose that a computer system (Fig. 3), these system claims includes features similar to that of method claims 1-10, respectively, thus the system claims are rejected under similar citations given to the method claims. 
Conclusion
 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
  
/TADESSE HAILU/Primary Examiner, Art Unit 2173